DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on March 1, 2021, Applicant amended claims 1, 3, 6, 8, 13, 17, 18, and 20.
In the non-final rejection of January 21, 2021, Examiner noted that the information disclosure statement filed April 4, 2019, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Applicant submitted a new information disclosure statement. Concern is withdrawn.
Examiner objected to the Abstract. Applicant amended the Abstract. Objection is withdrawn.
Examiner objected to claims 1, 3, 6, 8, 13, 17, 18, and 20. Applicant amended claims 1, 3, 6, 8, 13, 17, 18, and 20. Objection is withdrawn.
Examiner rejected claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant amended claim 20. Rejection is withdrawn.
Currently, claims 1-20 are under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maisano et al (US 2014/0309675).
	In regards to claim 1, Maisano et al teaches a medical device (Figures 5A-5D, penetration apparatus [34]) comprising: 
an elongate body (catheter [38]) having a proximal portion, a distal portion, and defining a lumen (one or more filling tubes [76]) therethrough
an expandable element (radially-expandable element [74]) being coupled to the distal portion of the elongate body and in fluid communication with the lumen, the expandable element defining a first end and a second end, the second end being proximal to the first end
a cannula (sheath [12]) surrounding at least a portion of the elongate body and substantially co-terminus with the second end of the expandable element (Figure 5A), the cannula defining a proximal end and a distal end 
an outer diameter of the cannula being substantially equal to or lesser than an outer diameter of the expandable element when inflated (Figures 5B-5D)
	In regards to claim 2, Maisano et al teaches wherein the expandable element is a balloon (balloon [80]).

	In regards to claim 7, Maisano et al teaches wherein the distal end of the cannula is substantially co-terminus with the second end of the expandable element (Figure 5A).
	In regards to claim 11, Maisano et al teaches wherein the cannula and the elongate body are coupled together (Figure 5A).
	In regards to claim 12, Maisano et al teaches wherein the elongate body further includes a longitudinal axis extending from the proximal portion to the distal portion, the cannula being slidable with respect to the elongate body along the longitudinal axis (Figures 5A-5D).
	In regards to claim 13, Maisano et al teaches a medical device (Figures 5A-5D, penetration apparatus [34]) comprising: 
an elongate body [38] having a proximal portion and a distal portion, the elongate body defining a lumen (catheter lumen [52]) therethrough 
at least one expandable element [74] surrounding the distal portion of the elongate body configured to expand to a first diameter (Figure 5B) and defining a first end and a second end, the first end being opposite the second end 
a cannula [12] disposed around the elongate body and substantially co-terminus with the second end of the expandable element, the cannula having a second diameter that is substantially the same as the first diameter (Figure 5B)
the distal portion of the elongate body further including a tip (distal portion [54]) with a proximal portion, a distal portion, a longitudinal axis extending therethrough, and an aperture (at distal end of distal portion [54]) which is in fluid communication with the lumen, the tip tapering in diameter from the proximal portion of the tip to the17Attorney Docket No. 21819D-530U (C00019453.US01) distal 
	In regards to claim 14, Maisano et al teaches wherein the at least one expandable element is at least one balloon [80].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maisano et al, as applied to claims 2 and 14 above, and further in view of Kick et al (US 2006/0135962).
	In regards to claim 3, Maisano et al is silent about whether the balloon is constructed from at least one of the group consisting of polyethylene terephthalate, nylon, polyurethane, and latex, as Maisano et al only states that the balloon is a compliant balloon (paragraph [0431]). Kick et al teaches a medical device (Figure 12) wherein a compliant balloon (distal anchor [1200], in this embodiment, is a balloon) is constructed from polyurethane (paragraph [0078]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon, of the device of Maisano et al, to be constructed from polyurethane, as taught by Kick et al, as such is one out of several materials, further including silicone elastomer, latex rubber, or the like, providing the compliant characteristic of the balloon, such as a Foley balloon (paragraph [0078]).
.

Claims 5, 6, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maisano et al, as applied to claims 1 and 11 above, and further in view of Wilson et al (US 2010/0022948).
	In regards to claim 5, Maisano et al teaches a tip [54] with an aperture (at distal end of distal portion [54]), the tip being disposed on the distal portion of the elongate body; however, Maisano et al does not teach the aperture in fluid communication with the lumen, as Maisano et al teaches the aperture in fluid communication with a second lumen [52]. Wilson et al teaches a medical device (Figures 14A-14C) comprising an expandable element (expandable device [114]) in fluid communication with a lumen (lumen [97]), and a tip (tip [98a]) with an aperture (at distal end of tip [98a]) in fluid communication with the lumen (Figure 14C). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aperture, of the device of Maisano et al, to be in fluid communication 
	In regards to claim 6, in the modified device of Maisano et al and Wilson et al, Maisano et al teaches wherein the tip has a proximal portion, a distal portion, and a longitudinal axis extending therethrough, the tip tapering in diameter from the proximal portion of the tip to the distal portion of the tip along the longitudinal axis and configured to enlarge an orifice created by a puncturing device (Figure 5A).  
	In regards to claim 8, Maisano et al is silent about whether the elongate body is constructed from a block copolymer. Wilson et al teaches a medical device (Figure 12) wherein an elongate body (shaft [96]) is constructed from a block copolymer (polyether block amide) (paragraph [0056]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate body, of the device of Maisano et al, to be constructed from a block copolymer, as taught by Wilson et al, as such is one from one or more suitable polymers such as, but not limited to, a polyether block amide, for forming the elongate body allowing for the elongate body to have different stiffness or hardness to produce a desired overall curvature (paragraph [0056]).
	In regards to claim 18, Maisano et al is silent about whether the elongate body is constructed from a block copolymer. Wilson et al teaches a medical device (Figure 12) wherein an elongate body [96] is constructed from a block copolymer (polyether block amide) (paragraph .

Claims 9, 10, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maisano et al, as applied to claims 1, 13, and 11 above.
	In regards to claim 9, Maisano et al is silent about whether the outer diameter of the cannula and the outer diameter of the expandable element are at least 8.5 millimeters. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer diameter of the cannula and the outer diameter of the expandable element, of the device of Maisano et al, to be at least 8.5 millimeters, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Maisano et al would not operate differently with the claimed outer diameter of the cannula and the claimed outer diameter of the expandable element. Further, Applicant places no criticality on the range claimed for the outer diameter of the cannula and the outer diameter of the expandable element.
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Maisano et al would not operate differently with the claimed outer diameter of the cannula and the claimed outer diameter of the expandable element. Further, Applicant places no criticality on the range claimed for the outer diameter of the cannula and the outer diameter of the expandable element.
	In regards to claim 16, Maisano et al is silent about whether the first diameter and the second diameter are at least 8.5 millimeters. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first diameter and the second diameter, of the device of Maisano et al, to be at least 8.5 millimeters, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the 
	In regards to claim 17, Maisano et al teaches wherein the at least one expandable element further includes a longitudinal axis extending from the first end to the second end (Figure 5A); however, Maisano et al is silent about whether a length of the at least one expandable element along the longitudinal axis of the at least one expandable element is between 1 cm and 6 cm. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify a length of the at least one expandable element along the longitudinal axis of the at least one expandable element, of the device of Maisano et al, to be between 1 cm and 6 cm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Maisano et al would not operate differently with the claimed length of the at least one expandable element. Further, Applicant places no criticality on the range claimed for the length of the at least one expandable element.
	In regards to claim 19, Maisano et al is silent about whether the lumen has a diameter of between .010 inches and .060 inches. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lumen, of the device of Maisano et al, to have a diameter of between .010 inches and .060 inches, since it has been held that “where the only difference between the prior art and the claims was a Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Maisano et al would not operate differently with the claimed diameter of the lumen. Further, Applicant places no criticality on the range claimed for the diameter of the lumen.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maisano et al, and further in view of Wilson et al and Khairkhahan et al (US 2002/0169377).
	In regards to claim 20, Maisano et al teaches a method for delivering a cannula [12], comprising:
positioning a medical device [34] proximate a fossa ovalis (fossa ovalis [18]) of a patient's heart (Figure 5B), the medical device including: 
an elongate body [38] having a proximal portion, a distal portion, and defining a lumen [76] therethrough 
an expandable element [74] being coupled to the distal portion of the elongate body and in fluid communication with the lumen, the expandable element defining a first end and a second end, the second end being proximal to the first end  18Attorney Docket No. 21819D-530U (C00019453.US01) 
the cannula surrounding at least a portion of the elongate body and substantially co-terminus with the second end of the expandable element (Figure 5A), the cannula defining a proximal end and a distal end, the distal end of the 
the distal portion of the elongate body further including a tip [54]
advancing a puncturing device (puncturing element [32]) through the elongate body of the medical device (paragraph [0438]: Puncturing element 32 is then slid from the distal portion of the catheter)
puncturing the fossa ovalis with the puncturing device to create an orifice (paragraph [0438]: Puncturing element 32 is then slid… through the fossa ovalis, at the puncture site)
withdrawing the puncturing device (paragraph [0465]: Typically, following the puncturing of the fossa ovalis, puncturing element 32 is withdrawn)
inserting the tip into the orifice (paragraph [0465]: catheter 38 may be passed through the puncture) 
advancing the medical device through the orifice (paragraph [0465]: catheter 38 may be passed through the puncture)
expanding the expandable element to a first diameter, the first diameter being substantially the same diameter as the outer diameter of the cannula (Figure 5B)(paragraph [0430]: The radially-expandable element is typically radially expanded by being filled with a fluid, e.g., saline water, via one or more filling tubes 76 running through catheter 38.)
Maisano et al does not teach advancing the puncturing device through the lumen of the elongate body of the medical device, as Maisano et al teaches advancing the puncturing device through a second lumen [52] of the elongate body of the medical device. And Maisano et al does not teach .

Response to Arguments
Applicant's arguments filed March 1, 2021, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: Maisano discloses an "apparatus for puncturing a fossa ovalis of a heart ... A puncturing element is slidably disposed within the catheter lumen, and is configured to be deployed from a distal portion of the catheter and to puncture the fossa ovalis" Maisano, Abstract. On page 6, the Office Action argues that Maisano discloses "a 
	In regards to claim 13, Applicant argued: Claim 13 is believed allowable for at least the reasons set forth above in regard to Claim 1. Accordingly, because Maisano fails to disclose all of the features of Claim 13, the rejection under 35 U.S.C. § 102 is unsupported and a withdrawal of the rejection is respectfully requested (Remarks, page 13). Examiner disagrees and maintains the rejection of claim 13 for the same reasons as provided above with respect to claim 1.
	In regards to claim 20, Applicant argued: Amended independent Claim 20 recites, in part, "the cannula surrounding at least a portion of the elongate body and substantially co-terminus with the second end of the expandable element... ." Claim 20 is believed allowable for at least the reasons set forth above in regard to Claims 1 and 13. Additionally, Wilson and Khairkhahan also do not cure the deficiencies of Maisano. Wilson discloses a "catheter according to one embodiment may be configured to extend through a transseptal puncture site, a left atrium, and into a left ventricle." Wilson, Abstract. Wilson's catheter includes an "expandable device 114 15 curved sections that facilitate location of the fossa ovalis and left atrial appendage." Khairkhahan, Abstract. Khairkhahan discloses that its sheath 74 "contains an inflatable balloon 76 at the distal end and a means for inflating the balloon [76], such as an inflation lumen." Khairkhahan, [0091]. However, Khairkhanan does not disclose or suggest that its sheath 74 is "substantially co-terminus with the second end of the expandable element," as claimed in Claim 20, nor does the Office Action cite to Khairkhanan as allegedly disclosing or suggesting this feature. Rather, Khairkhahan's balloon 76 is disposed proximate to the distal tip of the dilator 20, and thus, cannot be co-terminus with the sheath 74. Khairkhahan, [0091]; see also FIGS. 15A-15C. Accordingly, because the combination of Maisano, Wilson, and Khairkhanan fails to disclose or suggest all of the features of Claim 20, the rejection under 35 U.S.C. § 103 is unsupported and a withdrawal of the rejection is respectfully requested (Remarks, pages 15-16). Examiner disagrees and maintains the rejection of claim 20 for the same reasons as provided above with respect to claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHEFALI D PATEL/Primary Examiner, Art Unit 3783